Citation Nr: 1642483	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1968 to February 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2015 remand, the Board directed that the AOJ afford the Veteran a VA examination.  Specifically, the examiner was requested to address the fact that a January 1973 VA examination noted mild sensorineural high frequency hearing loss at 4000 Hertz in the left ear.  The examiner was also asked to consider the Veteran's report that he had hearing problems when he separated from service.

Following the remand, the Veteran was afforded a February 2016 VA audiological examination at which time the examiner opined that his bilateral hearing loss was not at least as likely as not related to his military service.  Although the examiner noted the 1973 examination report and found that there was no significant threshold shift in the right ear, he did not address whether there was a significant threshold shift in the left ear.  Moreover, in September 2016, the Veteran's representative asserted that the hearing loss may be related to his service-connected tinnitus.  However, there is no medical opinion addressing that theory of entitlement.  Therefore, the Board finds that an additional medical opinion is needed.

Furthermore, in the prior remand, the Board directed that the AOJ provide the Veteran an opportunity to authorize the release of any additional medical records pertaining to his hearing loss and then request any such records.  In February 2016, the Veteran submitted a release for records from the Owatonna Clinic Mayo dated from 1998 to 2015.  The September 2013 statement of the case (SOC) listed records from the Owatonna Clinic dated through July 2009 in the evidence section, and the Veteran has submitted a December 2013 audiological report from that facility.  However, there still appears to be outstanding records, as the claims file does not include any records from that clinic dated from 2009 to 2013 or from 2013 to 2015.  Thus, on remand, the AOJ should attempt to obtain any outstanding, relevant medical records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for treatment records from the Owatonna Clinic Mayo dated from 1998 to 2015. See February 2016 authorization. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss that may be present.  The examiner should review all pertinent records associated with the claims file, including his service treatment records, post-service medical records, the January 1973 VA examination report, and lay statements. 

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison, and he or he or she should provide an interpretation of any audiometric findings contained on a graph. 

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, to include any noise exposure therein.  In rendering this opinion, he or she should discuss the significance, if any, of the January 1973 VA examination report noting some mild sensorineural high frequency hearing loss at 4000 Hertz in the left ear.

The examiner should also opine as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is either caused by or aggravated by his service-connected tinnitus.

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


